Case 1:18-Cv-03857-ENV-PK Document 66-4 Filed 03/13/19 Page 1 of 2 PagelD #: 1062

4. the amount of judgment, and my client agrees with all other terms and discussed on the phone.
P|ease send me Sett|ementAgreement TODAY for my clients signature.
We need to file settlement agreement today.

Thank you for your time and consideration in this matter.

Madhureema Gupta

[Quoted text hidden]

 

Stephen Ferguson <Stephen.Ferguson@hnbl|c.com> Wed, Mar13, 2019 at 7:46 AM
To: Reema Gupta <madhureemagupta@gmai|.com>

Ms. Gupta,

Thanks for your email. lam waiting on approval from D|SH for the settlement agreement. Note that the
settlement agreement will not be filed with the Court. The stipulation for entry of final judgment and
permanent injunction with the proposed order (attached as E)<hibit 1 to the settlement agreement) will be
Hled with the Court after D|SH confirms that they received the initial $5,000 wire transfer. If the
settlement agreement is signed today and |Vlr. Rana makes the initial $5,000 wire transfer today then we
might be able to file the stipulation tomorrow.

l will send you the settlement agreement as soon as l get approval from D|SH.

Best Regards,

Stephen M. Ferguson
Hagan Nol| & Boyle LLC
Two i\/lemorial City Plaza
820 Gessner, Suite 940
Houston, TX 77024
713.343.0478 T (ext. 102)
713.758.0146 F

www.hnb|lc.com

[Quoted text hidden]

Case 1:18-cv-03857-ENV-PK Document 66-4 Filed 03/13/19 Page 2 of 2 PagelD #: 1063

 

Reema Gupta <madhureemagupta@gmail.com> Wed, Mar 13, 2019 at 9:55 AM
To: Stephen Ferguson <Stephen.Ferguson@hnb||c.com>

Hel|o N|r. Ferguson,

l spoke to Nlr. Rana . He said he is willing to wire transfer $5000 to DiSH TODAY. Please let me know how
you want the money to be wire transfer . P|ease let me know the process to wire transfer.

Thank you for your time and consideration

Madhureema Gupta
lQuoted text hidden]

